Case 1:21-cv-00202-UNA Document 10 Filed 02/12/21 Page 1 of 1 PagelD #: 28

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CAC Maritime

Plaintiff,
CIVIL ACTIONNO.: 97-202
Mee
IN ADMIRALTY, Rule 9(h)
M/V OCEAN FORCE, IMO 8215613, its
equipment, appurtenances, and freights

6GR 0G 6GG 60> 80> 8On 6On 6O 6 4Oo

Defendant in rem.
TO: THE UNITED STATES MARSHAL FOR THE DISTRICT OF DELAWARE:

WHEREAS a Complaint has been filed in this Court in the above-entitled action against
the defendant vessel M/V OCEAN FORCE, IMO 8215613, its equipment, appurtenances, and
freights, upon an admiralty and maritime claim in the amount total at least $650,000 for the
reasons and causes therein stated and praying for process of warrant for the arrest of said vessel
and appurtenances, and that all persons interested in the said vessel and her appurtenances may
be cited to answer the premises, and that the said vessel and her appurtenances may for the
causes in the said complaint be condemned and sold to pay the demands of the Plaintiff.

YOU ARE HEREBY COMMANDED to attach the said vessel and her equipment and
appurtenances, and freights, and to detain the same in your custody until the further order of the
Court respecting the same, and to give due notice to all persons claiming the same or having
anything to say why the same should not be condemned and sold pursuant to the prayer of the
said complaint, that they must file their claim with the Clerk of the Court within 10 days after
execution of this process, or within such additional time as may be allowed by the Court, and
must serve their answers within 20 days after the filing of their claims.

YOU ARE FURTHER COMMANDED to file this process in this Court with your return
thereon promptly after execution thereof, and mail a copy thereof to the attorney of whose
request the execution was effected.

JOHN A. CERINO, CLERK
U.S. DISTRICT COURT

Date: February i2Z , 2021 By:

Deput

 
